DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 6/3/2022, with respect to Claims 1 and 8 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of Claims 1, 3-4, and 6-9 has been withdrawn. 
The Office rejects claim 1 and 8 under 35 U.S.C. 102 as being anticipated by Klochkov. Applicant respectfully disagrees with the rejection in view of Klochkov, and argues that Klochkov does not teach or suggest, inter alia: "calculating, by the conducted electrical weapon, a distance between the CEW handle and the target; and "calculating a separation between a first electrode and a second electrode from the plurality of electrodes based on the distance ;" as currently recited in amended claim 1. Accordingly, Applicant respectfully requests that the rejection of claim 1 be withdrawn. Applicant therefore respectfully requests that the objections and rejections of these dependent claims also be withdrawn. 
The examiner finds the applicants arguments in view of claim amendments presented on 6/3/2022 as sufficient to overcome the prior art rejections in view of Klochkov, and therefore the rejections of Claims 1 and 8 and their respective dependent claims are hereby withdrawn. 
Allowable Subject Matter
Claims 1-2 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method comprising: launching, by a conducted electrical weapon, a plurality of electrodes from a conducted electrical weapon (CEW) handle toward a target; calculating, by the conducted electrical weapon, a distance between the CEW handle and the target; and calculating a separation between a first electrode and a second electrode from the plurality of electrodes based on the distance (highlighted for emphasis). 
KLOCHKOV (RU 2583970 C1) considered to be the closest prior art on the record discloses in Paragraph 0015, lines 290-294 that the electrical weapon provided with a ballistic computer/separate processor that is used to determine the distance to the target from the weapon based on the flight time of the electric shock projectile and the known initial muzzle velocity (velocity of deployment). But fails to disclose using the calculated distance between the target and the weapon to calculate a separation distance between the two electrode/projectiles.
Claims 2 and 4-7 depend upon that of Claim 1 and require all of the limitations of Claim 1, therefore Claims 2 and 4-7 are too considered as allowed.
Regarding Claim 8, the references cited on PTO-892 form, alone or in combination form, fail to disclose a conducted electrical weapon comprising: a handle comprising: a processing circuit; and a signal generator configured to provide a stimulus signal; and a deployment unit coupled within a bay of the handle, the deployment unit comprising: a deployment unit housing; and a plurality of electrodes disposed within the housing, wherein the processing circuit of the handle is configured to perform operations comprising: launching a first electrode and a second electrode from the plurality of electrodes towards a target; calculating a distance between the handle and the target; and calculating a separation between the first electrode and the second electrode based on the distance. (highlighted for emphasis).
KLOCHKOV (RU 2583970 C1) considered to be the closest prior art on the record discloses in Paragraph 0015, lines 290-294 that the electrical weapon provided with a ballistic computer/separate processor that is used to determine the distance to the target from the weapon based on the flight time of the electric shock projectile and the known initial muzzle velocity (velocity of deployment). But fails to disclose using the calculated distance between the target and the weapon to calculate a separation distance between the two electrode/projectiles.
Claims 9-15 depend upon that of Claim 8 and require all of the limitations of Claim 8, therefore Claims 9-15 are too considered as allowed.
Regarding Claim 16, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method comprising: providing, by a conducted electrical weapon, a launch signal configured to cause deployment of an electrode towards a target; starting, by the conducted electrical weapon, a measurement of a time of flight at about an occurrence of the launch signal; stopping, by the conducted electrical weapon, the measurement of the time of flight upon the electrode coupling to the target; and calculating, by the conducted electrical weapon, a deployment distance between the conducted electrical weapon and the target based on the measurement of the time of flight (highlighted for emphasis). 
KLOCHKOV (RU 2583970 C1) considered to be the closest prior art on the record discloses in Paragraph 0015, lines 290-294 that the electrical weapon provided with a ballistic computer/separate processor that is used to determine the distance to the target from the weapon based on the flight time of the electric shock projectile and the known initial muzzle velocity (velocity of deployment). But fails to disclose the ballistic computer/separate processor being configured to measure a time of flight based on the occurrence of a launch signal and when the electrode couples to/hits a target.
Claims 17-21 depend upon that of Claim 16 and require all of the limitations of Claim 16, therefore Claims 17-21 are too considered as allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to conductive electrical weapons and methods of using said conductive electrical weapons. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858